THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Respondent,

            v.

            Devonta Edward Williams, Appellant.

            Appellate Case No. 2019-000222



                           Appeal From Horry County
                       Steven H. John, Circuit Court Judge


                              Opinion No. 5918
                   Heard March 15, 2022 – Filed June 15, 2022


                                  AFFIRMED


            Appellate Defender Joanna Katherine Delany, of
            Columbia, for Appellant.

            Attorney General Alan McCrory Wilson, Deputy
            Attorney General Donald J. Zelenka, Senior Assistant
            Deputy Attorney General Melody Jane Brown, and
            Assistant Attorney General Tommy Evans, Jr., all of
            Columbia; and Solicitor Jimmy A. Richardson, II, of
            Conway, for Respondent.


HEWITT, J.: This case calls on us to again address the specific intent crime of
attempted murder. Devonta Edward Williams argues the trial court should have
directed a verdict of acquittal because he sees no evidence he intended to kill the
particular individual named in one of his attempted murder indictments. The trial
court sent the case to the jury, relying on transferred intent.
The trial court could not have foreseen that this court would subsequently hold
transferred intent does not apply to attempted murder. Even so, we are convinced
there was evidence at the directed verdict stage from which a jury could find
Williams intended to kill the individual in question because the individual was
within the zone of danger created by Williams' conduct. For that reason, we affirm.

FACTS

An Horry County grand jury indicted Williams for the murder of one man and the
attempted murder of two others. Williams proceeded to a jury trial. This appeal
concerns his conviction for the attempted murder of Letrevias Knox.

Witnesses testified Williams approached a group of approximately eight people who
were gathered outdoors, asked someone in the group "where's my money," and
began shooting. Knox was in the group. He said he was shot in the shoulder and
the back of a leg as he ran away. Multiple witnesses said Williams was the only
person they saw with a gun during the incident.

Williams moved for a directed verdict on all charges. As relevant here, Williams
argued the State did not present evidence he deliberately intended to shoot Knox.
For his part, Knox had already testified that he did not know who shot him or why
he was shot.

The State argued Williams' intent to injure other people could be firmly established
by the testimony that Williams purposefully approached the scene, demanded
money, opened fire, and was the only person seen with a gun. The State also argued
that under transferred intent, "malice follows the bullet." As already noted, the trial
court cited transferred intent in denying the directed verdict motion.

Williams testified immediately after his directed verdict motions were denied. He
admitted approaching the group of people but claimed he had no specific purpose
for being there. He said he did not mention anything about money; instead, he said
he asked about his moped. Williams claimed he saw one person—Brandon Wells—
move as though he was reaching for a gun and that Wells had a reputation for
carrying weapons. Williams said he heard gunshots and ran behind a car before he
could pull out his own gun.

Williams renewed his directed verdict motions after his testimony. The trial court
denied them.
The trial court charged the jury on transferred intent. Williams did not object. The
jury found Williams guilty as indicted. The trial court sentenced him to concurrent
terms of thirty-five years' imprisonment for murder and thirty years' imprisonment
for both counts of attempted murder.

ISSUE

Whether the trial court erred in denying a directed verdict of acquittal on the charge
Williams attempted to murder Knox.

STANDARD OF REVIEW

"On appeal from the denial of a directed verdict, this [c]ourt views the evidence and
all reasonable inferences in the light most favorable to the State." State v. Pearson,
415 S.C. 463, 470, 783 S.E.2d 802, 806 (2016) (quoting State v. Butler, 407 S.C.
376, 381, 755 S.E.2d 457, 460 (2014)). "If the [S]tate has presented 'any direct
evidence or any substantial circumstantial evidence reasonably tending to prove the
guilt of the accused,' this [c]ourt must affirm the trial court's decision to submit the
case to the jury." State v. Hepburn, 406 S.C. 416, 429, 753 S.E.2d 402, 409 (2013)
(quoting State v. Cherry, 361 S.C. 588, 593-94, 606 S.E.2d 475, 478 (2004)). "The
case should be submitted to the jury if there is any substantial evidence [that]
reasonably tends to prove the guilt of the accused, or from which his guilt may be
fairly or logically deduced." State v. Robinson, 310 S.C. 535, 538, 426 S.E.2d 317,
319 (1992).

ANALYSIS

Over the last few years, this court and our supreme court have written several cases
about attempted murder. This particular crime often seems to present confusing
issues. First, we mention State v. King, which held attempted murder is a specific
intent crime, in part because attempt criminalizes intent and "it is logically
impossible to attempt an unintended result." 422 S.C. 47, 56, 810 S.E.2d 18, 23
(2017) (quoting 22 C.J.S. Criminal Law: Substantive Principles § 156, at 221-22
(2016)). Also relevant is State v. Gerald Rudell Williams, which vacated a decision
from this court that found transferred intent applied to attempted murder. 427 S.C.
148, 158, 829 S.E.2d 702, 707 (2019).

Two of this court's decisions stand for the proposition that transferred intent does
not apply to attempted murder. We read these cases as saying that shifting the
defendant's intent to kill from the targeted victim to an injured bystander does not
satisfy the specific intent for attempted murder; though the defendant had the
specific intent to kill, he did not have the specific intent to kill the bystander. See
State v. Geter, 434 S.C. 557, 568, 864 S.E.2d 569, 575 (Ct. App. 2021); State v.
James Caleb Williams, 435 S.C. 288, 299, 867 S.E.2d 430, 436 (Ct. App. 2021). As
of now, there are requests in both cases for supreme court review.

We think an illustration shows why the recent decisions from this court are correct
in reasoning that transferred intent does not apply to attempted murder. Suppose
Peter fires a single shot at Paul in an attempt to kill him. The bullet misses Paul and
hits and injures Mary instead. As far as attempted murder is concerned, Peter
attempted to murder Paul, not Mary. After all, there is no evidence Peter intended
to kill Mary. His intent was to kill Paul.

Some might argue it makes sense to "transfer" the intended victim status from Paul
to Mary. We believe the logic of King rejects this reasoning. King noted it is not
possible to specifically intend an unintended result. Peter's specific intent was to kill
Paul, not Mary.

Some might argue it is proper to charge attempted murder of both Paul and Mary.
We think not. Transferred intent "makes a whole crime out of two halves," Gerald
Rudell Williams, 427 S.C. at 150, 829 S.E.2d at 702-03—if Mary died, transferred
intent would allow Peter's criminal intent to injure Paul to join with his act of injuring
Mary and make Peter guilty of Mary's murder. We are not aware of authority
supporting the view that transferred intent is a multiplier for increasing liability when
an attempted crime is not successful. It would be illogical to say Peter fired a single
shot intending to kill both Paul and Mary.

Now consider an entirely different hypothetical. This one comes to us from the
Supreme Court of California in People v. Bland, 48 P.3d 1107 (Cal. 2002). Suppose
a villain intends to kill a particular target. The criminal sees the target standing in a
group of people, and in an effort to ensure the target's death, the villain shoots
multiple times in the group's direction. Bland explains that when the villain
escalated his attack from a single bullet aimed at the target to a hail of bullets into
the group, a factfinder could reasonably infer that the villain concurrently intended
to kill multiple people in the immediate vicinity. Id. at 1118. To be clear, this is not
transferred intent. The villain's primary goal was to kill the target. However, the
circumstances also warrant the jury inferring the villain intended to kill others in the
vicinity too.
We think this case is like that hypothetical. In the light most favorable to the State,
Williams approached a group of people, argued with someone in the group, pointed
his gun into the group, and fired at least four shots. He killed one person and injured
two others, including Knox.

We think this version of events supports a valid theory of attempted murder. We
note that intent to kill—even specific intent to kill—may be shown by circumstantial
evidence. State v. Taylor, 434 S.C. 365, 862 S.E.2d 924 (Ct. App. 2021) (finding
intent to kill may be shown through circumstantial evidence), cert pending; cf. State
v. McGowan, 430 S.C. 373, 381, 845 S.E.2d 503, 507 (Ct. App. 2020) (finding
verdict of first degree assault and battery of a child victim was not supported by
evidence of specific intent to injure the child when no evidence was presented
McGowan knew the child was in the home when McGowan shot in the direction of
the home). It is, after all, only natural to infer that when someone shoots at another
person, the shooter intends to kill. By the same reasoning, when someone points
and fires a deadly weapon multiple times at a group of people he knows are in the
line of fire, we believe a rational juror could infer the shooter intended to murder
whoever may have been injured in that group. See Gerald Rudell Williams, 427 S.C.
at 157 n.9, 829 S.E.2d at 707 n.9 (finding the doctrine of transferred intent was
unnecessary to uphold Williams' conviction of attempted murder when evidence was
presented indicating Williams intended to kill "the figure in the doorway" regardless
of whether Williams had premeditated motive to kill that particular person in the
doorway); see also King, 422 S.C. at 55, 810 S.E.2d at 22 (agreeing with our holding
that the State must "prove specific intent to commit murder").

We can think of two things that bear further mentioning. First, we are concerned
about attempts to over-read this decision. We do not think, for example, that
Williams could be charged with eight counts of attempted murder on the theory that
there were eight people in the group. The evidence showed he shot four times, and
only three people were injured. As with the reasoning we have already given,
attempt crimes ensure the unsuccessful criminal is punished; they are not designed
to multiply liability for a failed plan with no regard for the defendant's specific intent.
Here, we seek only to recognize that the jury may infer specific intent to kill multiple
people if the circumstances allow. If, for example, the evidence was that Williams
only intended to kill one person, but placed a bomb outside a building where he knew
several people were located, we think common sense dictates he could be charged
with the attempted murder of all.

Second, we must note that this "zone of danger" theory is not the theory the State
used at trial. We have mixed feelings about affirming when precedent has
subsequently rejected the argument the State took to the jury, but as we noted at the
beginning, there was no objection to the jury charges on transferred intent.

Here, we are asked only to review the denial of directed verdict, and we must affirm
as long as there is evidence reasonably tending to prove the guilt of the accused.
Precedent also counsels that we should affirm as long as the circuit court's ruling is
correct, even if the reasoning is not. State v. Goodstein, 278 S.C. 125, 128, 292
S.E.2d 791, 793 (1982). We are convinced a jury could properly infer Williams
intended to kill Knox based on evidence Williams purposefully directed deadly force
at a group of people.

CONCLUSION

Despite the trial court's erroneous reliance on the doctrine of transferred intent in
denying Williams' directed verdict motion, Williams' conviction and sentence for
the attempted murder of Knox is

AFFIRMED.

THOMAS and MCDONALD, JJ., concur.